Title: From Thomas Jefferson to George Hay, 4 November 1806
From: Jefferson, Thomas
To: Hay, George


                        
                            Dear Sir
                     
                            Washington Nov. 4. 06.
                        
                        I recieved but lately a letter dated so long ago as Oct. 9. from mr Craven Peyton, your client in the suit
                            against Henderson, then ill near Lancaster, in which he says that having been in expectation of returning home before that
                            time, he had omitted to write to mr Wirt to join you in his suit, which had been his intention. I have not heard a word
                            from mr Peyton since, whether he has recovered or not. but lest any thing should have happened to him to prevent his
                            engaging mr Wirt, I take the liberty of asking you to do him that kindness. if he is safe he will attend himself to the
                            remitting mr Wirt’s fee: if he is not I will take care to do it. it is still convenient that he should be the nominal
                            party: but the decision has acquired new importance to myself, with respect to the suppression of Henderson’s claim to
                            pass a canal through the widow’s dower lands. Accept my friendly salutations & the assurances of great esteem
                            & respect.
                        
                            Th: Jefferson
                     
                        
                    